
	
		II
		112th CONGRESS
		1st Session
		S. 1278
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2011
			Ms. Snowe (for herself,
			 Mr. Roberts, Mr. Cornyn, Mr.
			 Boozman, Mr. Blunt, and
			 Mr. Barrasso) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  excise tax on indoor tanning services.
	
	
		1.Repeal
			 of excise tax on indoor tanning services
			(a)In
			 generalSubtitle D of the Internal Revenue Code of 1986 is
			 amended by striking chapter 49 and by striking the item relating to such
			 chapter in the table of chapters of such subtitle.
			(b)Effective
			 dateThe amendments made by this section shall apply to services
			 performed after the date of the enactment of this Act.
			
